316 F.2d 472
137 U.S.P.Q. 329
ARMCO STEEL CORPORATION, Appellant,v.UNITED STATES STEEL CORPORATION.
No. 14117.
United States Court of Appeals Third Circuit.
Argued April 2, 1963.Decided April 23, 1963.

Gibson Yungblut, Cincinnati, Ohio (Yungblut, Melville, Strasser & Foster, Cincinnati, Ohio, Brown, Critchlow, Flick & Peckham, Jo.  Bailey Brown, Fulton B. Flick, Pittsburgh, Pa., on the brief), for appellant.
Theodore S. Kenyon and Malvin R. Mandelbaum, New York City (Elder W. Marshall, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., Kenyon & Kenyon, New York City, Richard A. Huettner, William T. Boland, Jr., New York City, and Donald G. Dalton, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We have before us on appeal the validity of three United States patents which expired before the trial in the court below and which were found to be both invalid and not infringed by the defendant.


2
We have carefully reviewed the extensive record and have weighed the arguments of the respective parties as appears from their briefs and at the full hearing.  We entertain no doubt that the patents are invalidated by the prior art and that there was no infringement.  Accordingly, the judgment of the court below will be affirmed.